DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application number 17/170068 filed on February 8, 2021.
Preliminary Amendment
A preliminary amendment was filed and accepted on February 17, 2021.
Claims 1 – 20 are pending.
Priority
This application is a continuation of application 16/230331 (now US Patent 10,965,484) which has a filing date of December 21, 2018, for which this application is entitled to a priority date of December 21, 2018.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 2/08/2021 was filed concurrently with the mailing date of the application on 2/08/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 20 are rejected on the ground of non-provisional non-statutory anticipatory-type double patenting as being unpatentable over claims 1 – 20 of U.S. Patent 10,965,484.  Although the conflicting claims are not identical, they are not patently distinct from each other because both sets of claims are directed to the same invention.  This is a provisional non-statutory anticipatory-type double patenting rejection since the claims directed to the same invention have been patented.
In regard to claim 1:
App 17/170068
U.S. Patent 10,965,484
1. A system comprising:
1. A system comprising: 
at least one processor and memory having instructions that, when executed, cause the at least one processor to perform operations comprising:
at least one processor and memory having instructions that, when executed, cause the at least one processor to perform operations comprising:
receiving, over a network, event information at a home fleet management application, the home fleet management application for managing a first plurality of home electronic systems, the first plurality of home electronic systems including a second plurality of home electronic systems, the event information being received from a first plurality of sensors included in the first plurality of home electronic systems, the event information including sensor information being communicated by the first plurality of sensors;

receiving, over a network, event information at a home fleet management application, the home fleet management application for managing a first plurality of home electronic systems, the event information being received from a first plurality of sensors included in the first plurality of home electronic systems, the event information including sensor information being communicated by the first plurality of sensors;
aggregating the sensor information according to a plurality of geographic areas to generate first aggregated sensor information, the plurality of geographic areas including a first geographic area;

aggregating the sensor information according to a plurality of geographic areas to generate first aggregated sensor information, the aggregating the sensor information including summarizing the sensor information, the aggregating the sensor information includes aggregating a status associated with each home electronic system of the first plurality of home electronic systems and the summarizing the sensor information includes generating a summary for the first plurality of home electronic systems based on the aggregating the status associated with each home electronic system and the status for each home electronic system is based on a physical phenomena that was sensed and compared with a predetermined range; 
receiving first selection information over the network, the first selection information selecting a first action identifier and selecting the first geographic area, the first action identifier identifying a first action and the first geographic area identifying the second plurality of home electronic systems; and

generating first user interface information based on the first aggregated sensor information, the first user interface information including a first set of visible user interface elements signifying the plurality of geographic areas associated with the first aggregated sensor information, the plurality of geographic areas including a first geographic area being associated with a first portion of the first aggregated sensor information, the first user interface information enabling selection of first selection information; receiving, over the network, the first selection information including a metric identifier identifying a first metric from a plurality of metrics and a geographic identifier identifying the first geographic area from the plurality of geographic areas, the first plurality of home electronic systems including a second plurality of home electronic systems, the first geographic area including the second plurality of home electronic systems; 

generating second user interface information based on the first selection information, the second user interface information including a second set of visible user interface elements signifying the first metric and the second plurality of home electronic systems, the second user interface information enabling selection of second selection information; 

receiving, over the network, second selection information, the second selection information being selected based on the second user interface information, the second selection information identifying the second plurality of home electronic systems and including a first action identifier identifying a first action from a plurality of actions; and 
communicating, over the network, first action information responsive to receiving the first selection information, the first action information being communicated to each home electronic system of the second plurality of home electronic systems, the first action information including the first action identifier identifying the first action to cause a thermostat to establish a temperature range in the second plurality of home electronic systems.

communicating, over the network, first action information to each home electronic system of the second plurality of home electronic systems, the first action information including an action identifier identifying the first action, the first action information being based on the second selection information, the action identifier identifying the first action to cause the first action to be performed in the second plurality of home electronic systems.

It is clear that all of the elements of the instant application 17/170068 (herein ‘068) claim 1 are to be found in U.S. Patent 10,965,484 (herein ‘484) claim 1 (as the instant application ‘068 claim 1 fully encompasses  Patent ‘484 claim 1).  The difference between ‘068 claim 1 and ‘484 claim 1 lies in the fact that the ‘484 claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the ‘484 patent is in effect a “species” of the “generic” invention of ‘068 claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘068 claim 1 is anticipated by claim 1 of ‘484, it is not patently distinct from ‘484 claim 1.
In regard to claim 2, see claim 2 of ‘484.
In regard to claim 3, see claim 7 of ‘484.
In regard to claim 4, see claim 3 of ‘484.
In regard to claim 5, see claim 4 of ‘484.
In regard to claim 6, see claim 5 of ‘484.
In regard to claim 7, see claim 6 of ‘484.
In regard to claim 8, see claim 8 of ‘484.
In regard to claim 9, see claim 9 of ‘484.
In regard to claim 10:
Application 17/170068
U.S. Patent 10,965,484
10. A method comprising:

10. A method comprising:
receiving, over a network, event information at a home fleet management application, the home fleet management application for managing a first plurality of home electronic systems, the first plurality of home electronic systems including a second plurality of home electronic systems, the event information being received from a first plurality of sensors included in the first plurality of home electronic systems, the event information including sensor information being communicated by the first plurality of sensors, the receiving being performed by at least one processor;
receiving, over a network, event information at a home fleet management application, the home fleet management application for managing a first plurality of home electronic systems, the event information being received from a first plurality of sensors included in the first plurality of home electronic systems, the event information including sensor information being communicated by the first plurality of sensors;
aggregating the sensor information according to a plurality of geographic areas to generate first aggregated sensor information, the aggregating being performed by at least one processor, the plurality of geographic areas including a first geographic area;

aggregating the sensor information according to a plurality of geographic areas to generate first aggregated sensor information, the aggregating the sensor information including summarizing the sensor information, the aggregating being performed by at least one processor, the aggregating the sensor information includes aggregating a status associated with each home electronic system of the first plurality of home electronic systems and the summarizing the sensor information includes generating a summary for the first plurality of home electronic systems based on the aggregating the status associated with each home electronic system and the status for each home electronic system is based on a physical phenomena that was sensed and compared with a predetermined range;

generating first user interface information based on the first aggregated sensor information, the first user interface information including a first set of visible user interface elements signifying the plurality of geographic areas associated with the first aggregated sensor information, the plurality of geographic areas including a first geographic area being associated with a first portion of the first aggregated sensor information, the first user interface information enabling selection of first selection information;
receiving first selection information over the network, the first selection information selecting a first action identifier and selecting the first geographic area, the first action identifier identifying a first action and the first geographic area identifying the second plurality of home electronic systems; and

receiving, over the network, the first selection information including a metric identifier identifying a first metric from a plurality of metrics and a geographic identifier identifying the first geographic area from the plurality of geographic areas, the first plurality of home electronic systems including a second plurality of home electronic systems, the first geographic area including the second plurality of home electronic systems;

generating second user interface information based on the first selection information, the second user interface information including a second set of visible user interface elements signifying the first metric and the second plurality of home electronic systems, the second user interface information enabling selection of second selection information;

receiving, over the network, second selection information, the second selection information being selected based on the second user interface information, the second selection information identifying the second plurality of home electronic systems and including a first action identifier identifying a first action from a plurality of actions; and 
communicating, over the network, first action information responsive to receiving the first selection information, the first action information being communicated to each home electronic system of the second plurality of home electronic systems, the first action information including the first action identifier including thermostat controller information to cause a thermostat to establish a temperature range in the second plurality of home electronic systems.
communicating, over the network, first action information to each home of the second plurality of home electronic systems, the first action information including an action identifier identifying the first action, the first action information being based on the second selection information, the action identifier identifying the first action to cause the first action to be performed in the second plurality of home electronic systems.

It is clear that all of the elements of the instant application 17/170068 (herein ‘068) claim 10 are to be found in U.S. Patent 10,965,484 (herein ‘484) claim 10 (as the instant application ‘068 claim 10 fully encompasses  Patent ‘484 claim 10).  The difference between ‘068 claim 10 and ‘484 claim 10 lies in the fact that the ‘484 claim includes many more elements and is thus much more specific.  Thus the invention of claim 10 of the ‘484 patent is in effect a “species” of the “generic” invention of ‘068 claim 10.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘068 claim 10 is anticipated by claim 10 of ‘484, it is not patently distinct from ‘484 claim 10.
In regard to claim 11, see claim 11 of ‘484.
In regard to claim 12, see claim 18 of ‘484.
In regard to claim 13, see claim 12 of ‘484.
In regard to claim 14, see claim 13 of ‘484.
In regard to claim 15, see claim 14 of ‘484. 
In regard to claim 16, see claim 15 of ‘484.
In regard to claim 17, see claim 16 of ‘484.
In regard to claim 18, see claim 17 of ‘484.
In regard to claim 19:
Application 17/170068
U.S. Patent 10,965,484
19. A non-transitory machine-readable medium and storing a set of instructions that, when executed by a processor, causes a machine to perform operations comprising:
19. A non-transitory machine-readable medium and storing a set of instructions that, when executed by a processor, causes a machine to perform operations comprising:
receiving, over a network, event information at a home fleet management application, the home fleet management application for managing a first plurality of home electronic systems, the first plurality of home electronic systems including a second plurality of home electronic systems, the event information being received from a first plurality of sensors included in the first plurality of home electronic systems, the event information including sensor information being communicated by the first plurality of sensors;
receiving, over a network, event information at a home fleet management application, the home fleet management application for managing a first plurality of home electronic systems, the event information being received from a first plurality of sensors included in the first plurality of home electronic systems, the event information including sensor information being communicated by the first plurality of sensors;
aggregating the sensor information according to a plurality of geographic areas to generate first aggregated sensor information, the plurality of geographic areas including a first geographic area;

aggregating the sensor information according to a plurality of geographic areas to generate first aggregated sensor information, the aggregating the sensor information including summarizing the sensor information, the aggregating the sensor information includes aggregating a status associated with each home electronic system of the first plurality of home electronic systems and the summarizing the sensor information includes generating a summary for the first plurality of home electronic systems based on the aggregating the status associated with each home electronic system and the status for each home electronic system is based on a physical phenomena that was sensed and compared with a predetermined range;
receiving first selection information over the network, the first selection information selecting a first action identifier and selecting the first geographic area, the first action identifier identifying a first action and the first geographic area identifying the second plurality of home electronic systems; and

generating first user interface information based on the first aggregated sensor information, the first user interface information including a first set of visible user interface elements signifying the plurality of geographic areas associated with the first aggregated sensor information, the plurality of geographic areas including a first geographic area being associated with a first portion of the first aggregated sensor information, the first user interface information enabling selection of first selection information; receiving, over the network, the first selection information including a metric identifier identifying a first metric from a plurality of metrics and a geographic identifier identifying the first geographic area from the plurality of geographic areas, the first plurality of home electronic systems including a second plurality of home electronic systems, the first geographic area including the second plurality of home electronic systems;

generating second user interface information based on the first selection information, the second user interface information including a second set of visible user interface elements signifying the first metric and the second plurality of home electronic systems, the second user interface information enabling selection of second selection information; 

receiving, over the network, second selection information, the second selection information being selected based on the second user interface information, the second selection information identifying the second plurality of home electronic systems and including a first action identifier identifying a first action from a plurality of actions; and 
communicating, over the network, first action information responsive to receiving the first selection information, the first action information being communicated to each home electronic system of the second plurality of home electronic systems, the first action information including the first action identifier including thermostat controller information to cause a thermostat to establish a temperature range in the second plurality of home electronic systems.
communicating, over the network, first action information to each home of the second plurality of home electronic systems, the first action information including an action identifier identifying the first action, the first action information being based on the second selection information, the action identifier identifying the first action to cause the first action to be performed in the second plurality of home electronic systems.

It is clear that all of the elements of the instant application 17/170068 (herein ‘068) claim 19 are to be found in U.S. Patent 10,965,484 (herein ‘484) claim 19 (as the instant application ‘068 claim 19 fully encompasses  Patent ‘484 claim 19).  The difference between ‘068 claim 19 and ‘484 claim 19 lies in the fact that the ‘484 claim includes many more elements and is thus much more specific.  Thus the invention of claim 19 of the ‘484 patent is in effect a “species” of the “generic” invention of ‘068 claim 19.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘068 claim 19 is anticipated by claim 19 of ‘484, it is not patently distinct from ‘484 claim 19.
In regard to claim 20, see claim 20 as ‘484.
Claim Analysis - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 11 are directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for managing a fleet of home electronic systems by providing a home fleet management application that receives event information from a plurality of sensors included in a plurality of home electronic systems.  The information from the sensors is aggregated according to a plurality of geographic areas to generate first aggregated sensor information which is utilized to generate interface information that includes a set of visible user interface elements signifying the plurality of the geographic areas associated with the aggregated sensor information, and therein selection information is generated from the user interface.  Further, the selection information identifies a first metric, a first geographic area, and the plurality of home electronic systems associated with the first geographic area.  Therein, the user interface generates a second set of visible user interface elements signifying the first metric and the last (e.g. second) plurality of home electronic systems, and second selection information is generated from the user interface identifying the second plurality of home electronic systems and identifying a first action.  Finally, the first action is communicated to each home electronic system included in the plurality and causes an action to be performed at each home electronic system.   The ordered combination of the elements and limitations bound the claimed invention to a specific and useful improvement for managing a fleet of home electronic systems and addresses a problem known in the art for collecting and presenting status of objects included in a plurality of home electronic systems and controlling those objects based on occurring events.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 8 – 13, and 19 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guiterrez et al. (U.S. 2012/0313755 A1; herein referred to as Guiterrez) in view of Kozura et al. (U.S. 2016/0132031 A1; herein referred to as Kozura).
In regard to claim 1, Guiterrez  teaches a system comprising (see abstract: “. . . A system to facilitate management of surveillance devices, that are distributed over a monitored region, through a geographic information (GI) portal, having GI storage to store map data defining a geographic map of the monitored region. . . .”):
at least one processor (e.g. GIMU) and memory (e.g. GI storage) having instructions that (see abstract “ . . . A GI manager unit (GIMU) to record, in the GI storage, asset position information with regarding locations for assets of interest within the monitored region . . . “), when executed, cause the at least one processor to perform operations comprising (see abstract “ . . . The GIMU obtains, from a remote surveillance device (SD) database, device-related records. The GIMU obtains, from a remote network (NW) database, network-related records. The SD and NW databases are maintained and managed separately from the GI database by one or more independent management units. A display presents a geographic map of the monitored region with device markers and network links illustrated thereon . . .”):
receiving, over a network, event information at a home fleet management application, the home fleet management application for managing a first plurality of home electronic systems (see Fig. 1, assets 115 – 117, ¶ [0032] “. . . The assets may represent any type of physical property, equipment or structure that is owned, leased or otherwise available for use by a customer of the system 100. For example, the assets 115-117 may include utility poles, traffic light structures, tunnels, water pumps, electrical transformers, power stations, power lines, storm sewers, road intersections, highway segments, railroad segments, railroad switching stations, buildings, manufacturing plants, power plants, warehouses, residential homes, drilling rigs, mines, vehicles, and the like . . .”), the first plurality of home electronic systems including a second plurality of home electronic systems (see Fig. 3, See ¶ [0050] “ . . . FIG. 3 illustrates the window 200 but with the geographic map zoomed in closer to a particular monitored sub-region 302. The map area 202 illustrates network and surveillance devices that are located in the sub-region 302. The sub-region 302 illustrates a group of cameras that are individually labeled with unique IDs, namely F32, F29, P24, and P27. Information is added next to each camera name, such as the intersection where the camera is located (e.g., camera F29 is at the intersection of Factory Street and 7.sup.th Street) . . . “), the event information being received from a first plurality of sensors (e.g. see Fig. 1, network and surveillance devices 120 - 123) (see ¶ [0033] “ . . . The surveillance devices 120-123 collect surveillance device content such as video, still images, audio, temperature data, motion data, switch state, environmental conditions and other data . . .”) included in the first plurality of home electronic systems s (see ¶ [0033] “ . . . a network device 124-126 may be located at each asset 115-117, while one or more surveillance devices 120-123 may also be located at each asset 115-117 . . .”), the event information including sensor information being communicated by the first plurality of sensors (see ¶ [0033] “ . . . The surveillance devices 120-123 are communicatively coupled to the network devices 124-126 such that data, commands, status, conditions and other information may be passed bi-directionally there between . . .”);
aggregating the sensor information (e.g. data from surveillance devices 121 – 123) according to a plurality of geographic areas (e.g. regions which include multiple physical areas) (see ¶ [0030] “ . . .  The monitored region 110 may represent all or a portion of a state, county, city, community, or other metropolitan area. The monitored region may correspond to all or a portion of a region of interest to a public service, such as a fire department district, a police district, a water or sewage district, an electrical utility grid, college campus, school grounds, school district and the like. Optionally, the monitored region may represent a region of private interest to a commercial business, such as an office campus, a manufacturing plant, a mine, a drilling rig, a number of buildings owned or operated by a business and the like. The region of interest may not be one contiguous area, but instead may include multiple separate physical areas . . .”) to generate first aggregated sensor information (see ¶ [0033] “. . . the surveillance device 120 bi-directionally passes data, commands, status and other information through the network device 124 to the overall network. The surveillance device 121 bi-directionally passes surveillance device content data, commands, status, conditions and other information through the network device 125 to the overall network. The surveillance devices 122-123 bi-directionally pass surveillance device content data, commands, status, conditions and other information through the network device 126 to the overall network . . .”), the plurality of geographic areas including a first geographic area (see Figs. 2 – 8. See ¶ [0047] “... FIG. 2 illustrates a screen shot of a window 200 presented on the user interface 195. The window 200 includes a map area 202, a network control area 204, and a map tool bar 206. The map area 202 illustrates a geographic map 210 of all or a portion of the monitored region 110. The geographic map 210 illustrates roads and other geographic landmarks within the monitored region 110. The map tool bar 206 includes a variety of icons that may be selected to adjust the displayed portion of the geographic map 210 such as the zoom icon 212, pan out icon 214, select icon 216, device identity icon 220, pan icon 222 and the like. The device identity icon (DII) 220 is selected to obtain detailed information about a particular device. The zoom icon 212 and pan out icon 214 are used to adjust the displayed portion of the map. The select icon 216 is used to mark a device of interest. When the pan icon 222 is selected, the user is able to pan to different areas of the map that are not yet visible on the display by clicking and dragging . . .”);
receiving first selection information (e.g. select individual devices) (see Figs. 2 – 8. See ¶ [0049] “ . . . By navigating through the architecture layers in the network control area 204, the user is able to access different information in the architecture of the network, including each device therein and each communications link. The user is then afforded the option to select individual devices and obtain a large amount of information regarding the selected device(s) . . .”) over the network (See ¶ [0046] “. . . The GIMU 180 accesses stored content based on selections by the user at interface 254 to display various information to the user. Examples of GUI displays are shown in FIGS. 2-8 for the GI portal . . .”), the first selection information selecting a first action identifier (e.g. sub-header) (see ¶ [0048] “. . . The network control area 204 may be switched between different control menus, namely a layer menu, a tools menu and a search menu. The network control area 204 in FIG. 2 is shown with the "layer" menu selected. In the layer menu, a layer structure is presented that includes one or more outer and sub-layers. For example, the outer layer may designate different geographic sub-regions such as cities, counties, municipal zones, campuses, etc. Below the outer layer, one or more sub-layers are presented for different types of equipment within the network architecture. For example, the equipment sub-layer may include a camera sub-header, a radio-link sub-header, a backhaul information sub-header and a backhaul link sub-header. The camera sub-header may have one or more sub-categories of devices, such as for fixed cameras, still cameras, PTZ (pan-tilt-zoom) cameras and the like. The radio link sub-layer may list each radio link available (online or offline) in the network. The radio sub-layer includes another sub-layer that separates "radios with cameras" from "radios only" (without cameras). The "radios with cameras" sub-header then lists each radio by a unique ID (e.g., BA100, BA200, etc.) that is connected to a camera. The "backhaul information" sub-header identifies each network device used to convey the backhaul information. The "backhaul link" sub-header indicates the status of the backhaul link, such as signal quality, capacity used, capacity available, etc. . . .”) and selecting the first geographic area (e.g. see Fig. 3, sub-region 302), the first action identifier identifying a first action (e.g. select a radio) (see  ¶ [0052] “ . . . A communications link is shown in a thin red line extending from the Sealy Building Radio off the edge of the map. The link is shown in a thin red line from the Sealy Building Radio to indicate that this link is a different type. The user may select a radio by choosing the radio from the network control area 204 or by double-clicking on the node in the map. Once the radio is chosen, a pop up window is presented to permit the user to change a state of a radio between off line and on line by toggling a corresponding status flag . . .”)  and the first geographic area identifying the second plurality of home electronic systems (see Fig. 4, ¶ [0053] “. . . FIG. 4 illustrates the window 200 but with the geographic map zoomed to a monitored sub-region 402. The sub-region 402 includes a group of nodes having cameras and radios. The window 200 includes communications link status (CLS) indicia 404 extending between the radios that are bi-directionally communicating with one another. The CLS indicia 404 indicates a status of a communications link, such as on-line, off-line, experiencing non-fatal errors, operating at least partially outside of parameter limits, and the like. For example, when two radios are on-line and the communications link is operating within acceptable limits, the CLS indicia 404 may be shown as a thick blue/green dashed line with the dashes moving in the direction in which communications are traveling. Alternatively, when a radio is off line and/or is operating outside system parameter limits, the CLS indicia 404 changes to reflect this status change . . .”); 
Guitierrez fails to explicitly teach and communicating, over the network, first action information responsive to receiving the first selection information, the first action information being communicated to each home electronic system of the second plurality of home electronic systems, the first action information including the first action identifier identifying the first action to cause a thermostat to establish a temperature range in the second plurality of home electronic systems.  However  Kozura teaches and communicating, over the network (see ¶ [0052] “. . . users, other devices, and/or the smart home provider server system 164 may communicate control commands to the low-powered nodes. For example, a user may use the electronic device 166 (e.g., a smart phone) to send commands over the Internet to the smart home provider server system 164, which then relays the commands to one or more spokesman nodes in the smart home network 202. The spokesman nodes may use a low-power protocol to communicate the commands to the low-power nodes throughout the smart home network 202, as well as to other spokesman nodes that did not receive the commands directly from the smart home provider server system 164. . .”), first action information responsive to receiving the first selection information (¶ [0167] “. . . the first functionality is (1016) for operating the second device in accordance with a predefined schedule (e.g., scheduling operation of a thermostat for different times and days of the week). In some implementations, the predefined schedule is specified with respect to days of the week. Additionally and/or alternatively, the predefined schedule is specified with respect to hours for each day of the week. In some implementations, the first functionality is for operating the second device in accordance with detection of a sunrise or sunset condition in a local area in which the second device is situated (e.g., closing a smart curtain in response to detecting the sun setting).  . . .”), the first action information being communicated to each home electronic system of the second plurality of home electronic systems (see Fig. 10B, ¶ [0168] “ . . Referring now to FIG. 10B, the first device translates (1018) the first command into a plurality of sub -commands, the plurality of sub -commands for execution by respective devices including at least the second device. Each of the plurality of sub -commands, when executed, performs a respective constituent functionality of the plurality of constituent functionalities. Execution of any one of the plurality of sub -commands individually does not perform the entire first functionality . . .”), the first action information including the first action identifier (e.g. first functionality) identifying the first action (see Fig. 10A,  ¶ [0165] “ . . . The first device receives (1008) (e.g., from a client device displaying a user interface for controlling smart devices in a smart home environment) a first command for performing a first functionality on at least the second device, the first functionality comprising a plurality of constituent functionalities . . .”) to cause a thermostat to establish a temperature range in the second plurality of home electronic systems (see Kozura ¶ ¶ [0097 - 0098] “ . . .Temperature profile control module 6262 for creating and maintaining temperature profiles of one or more devices (e.g., one or more smart devices in smart home environment 100), wherein temperature profiles include operations settings (e.g., scheduling) for manipulating the temperature of the one or more devices; [0098] Sunrise/sunset dependent sensor control module 6264 for computing (e.g., based on information retrieved from geo-information dependent sensor control module 6266, and/or location dependent sensor control module 6268) sunrise and/or sunset times, and accordingly adjusting operations settings for one or more devices (e.g., dimming a light, closing a smart curtain, adjusting a thermostat, etc.) . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for implementing smart home automation through the use of a smart hub device which processes commands from  a user interface and interprets the commands to control a state of operation of a low powered device in the home based upon the user’s command, as taught by Kozura, into a system and method for facilitating management of surveillance devices that are distributed over one or more monitored regions, the management enabled by a geographic information portal to store map data defining a geographic map of the monitored regions and provide status of the devices, as taught by Guitierrez.  Such incorporation enables control of the devices through user commands and adds an automated element to the surveillance devices such that they can perform as a smart device.      
In regard to claim 2, , the combination of Guitierrez and Kozura teaches further comprising storing the event information in a database as home information (see Guitierrez  Fig. 1, ¶ [0038] “. . . The NWU 151 communicates with the network devices installed in the monitored region. The NWU 151 collects network device content (including status, and condition data) from the network devices and records the network device content (including status and condition data) in the NW database 161. The NMU 151 communicates with the network (NW) database 161 to manage and maintain network device content stored in the NW database 161. Among other things, the NMU 151 may update the NW database 161 with NW position information or tags 161B associated with each network device 124-126 to identify the physical location or GPS coordinates of the network device 124-126 within the monitored region 110. By way of example, the NW database 161 may be organized into multiple segments of content 161a, each of which is associated with a corresponding network device 124-126. The network device content 161a may contain and map together various types of information, such as specification documents, addressing information, unique name and identification information, service history and records and the like. The NW database 161 may map NDR objects to network device content that includes at least the following i) ND position information regarding a location of the corresponding network device in the monitored region, ii) asset position information regarding a location for the corresponding asset with respect to which the ND is installed, iii) ND data collected by the corresponding ND, and iv) ND documentation describing at least one of installation, operation and maintenance of the corresponding ND . . .”).
In regard to claim 3, the combination of Guitierrez and Kozura teaches wherein the plurality of geographic areas includes a plurality of cities and the first geographic area includes a first city (see Guitierrez Fig. 1, ¶ [0048] “. . . The network control area 204 may be switched between different control menus, namely a layer menu, a tools menu and a search menu. The network control area 204 in FIG. 2 is shown with the "layer" menu selected. In the layer menu, a layer structure is presented that includes one or more outer and sub-layers. For example, the outer layer may designate different geographic sub-regions such as cities, counties, municipal zones, campuses, etc. . . .”).
In regard to claim 4, the combination of Guitierrez and Kozura teaches wherein the first plurality of home electronic systems further includes a first plurality of controllers and a first plurality of hubs (see Kozura, Fig. 2, ¶ [0048] “. . . the smart devices 204 in the smart home environment 100 (e.g., devices 102, 104, 106, 108, 110, 112, 114, 116 and/or 118) combine with hub device 180 to create a mesh network in smart home network 202. In some implementations, one or more smart devices 204 in the smart home network 202 operate as a smart home controller. Additionally and/or alternatively, hub device 180 operates as the smart home controller. In some implementations, a smart home controller has more computing power than other smart devices. In some implementations, a smart home controller processes inputs (e.g., from smart devices 204, electronic device 166, and/or smart home provider server system 164) and sends commands (e.g., to smart devices 204 in the smart home network 202) to control operation of the smart home environment 100. . . “).
The motivation to combine Kozura with Guitierrez is described for the rejection of claim 1 and is incorporated herein.  Additionally, Kozura teaches a preferred hardware configuration for performing the functions.
In regard to claim 8, the combination of Guitierrez and Kozura teaches further comprising communicating, over the network (see Kozura Fig. 5 Network 162), first user interface information (see Kozura ¶ [0137] “ . . . Hub and device control module 838 for generating control commands for modifying an operating mode of the hub or the electronic devices in accordance with user input . . .”), the first user interface information enabling display of a first set of visible user interface elements signifying the plurality of geographic areas (e.g. monitored regions) in association with the first aggregated sensor information (see Guitierrez  ¶ [0012] “ . . . . A display presents a geographic map of the monitored region with device markers and network links illustrated thereon. The device markers indicate positions of the network devices relative to the geographic map, the network links illustrating communications paths between network devices, the device markers and network links mapped to the NDR objects. A user interface permits a user to select from the network devices or network links by choosing the corresponding device markers or network links. The GIMU makes available to the user, the device content associated with the NDR object for the selected network device or network link . . .”).
The motivation to combine Kozura with Guitierrez is described for the rejection of claim 1 and is incorporated herein.  Additionally, Kozura enables a user to identify and choose sensors in a particular area,
In regard to claim 9, the combination of Guitierrez and Kozura teaches further comprising:
receiving, over the network, second selection information (see Guitierrez Fig. 8, ¶ [0061] “. . . FIG. 8 illustrates the map 202 with an identification window 802 pulled up in connection with an individual selected surveillance device . . “), the second selection information including a metric identifier (e.g. see  Guitierrez sub headers and unique IDs) and a geographic identifier (e.g. see  Guitierrez geographic sub-regions), the metric identifier identifying a first metric from a plurality of metrics (See Guitierrez ¶ [0048] “. .. the outer layer may designate different geographic sub-regions such as cities, counties, municipal zones, campuses, etc. Below the outer layer, one or more sub-layers are presented for different types of equipment within the network architecture. For example, the equipment sub-layer may include a camera sub-header, a radio-link sub-header, a backhaul information sub-header and a backhaul link sub-header. The camera sub-header may have one or more sub-categories of devices, such as for fixed cameras, still cameras, PTZ (pan-tilt-zoom) cameras and the like. The radio link sub-layer may list each radio link available (online or offline) in the network. The radio sub-layer includes another sub-layer that separates "radios with cameras" from "radios only" (without cameras). The "radios with cameras" sub-header then lists each radio by a unique ID (e.g., BA100, BA200, etc.) that is connected to a camera. The "backhaul information" sub-header identifies each network device used to convey the backhaul information. The "backhaul link" sub-header indicates the status of the backhaul link, such as signal quality, capacity used, capacity available, etc. ,. . .”), the first metric being a temperature out of range metric (see Kozura ¶ [0168] “. . . Temperature profile control module 6262 for creating and maintaining temperature profiles of one or more devices (e.g., one or more smart devices in smart home environment 100), wherein temperature profiles include operations settings (e.g., scheduling) for manipulating the temperature of the one or more devices; . . .”), the geographic identifier identifying a first geographic area from a plurality of geographic areas  (see Guitierrez ¶ [0030] as described for the rejection of claim 1 and is incorporated herein), the first plurality of home electronic systems including a second plurality of home electronic systems(see Guitierrez Fig. 3, ¶ [0050] as described for the rejection of claim 1 and is incorporated herein), the first geographic area including the second plurality of home electronic systems (see Guitierrez Fig. 4, ¶ [0053] as described for the rejection of claim 1 and is incorporated herein); and
communicating second user interface information (see Kozura ¶ [0137] “ . . . Hub and device control module 838 for generating control commands for modifying an operating mode of the hub or the electronic devices in accordance with user input . . .”) enabling display of a set of visible user interface elements to indicate each home of the second plurality of home electronic systems (see Guitierrez  ¶ [0012] “ . . . . A display presents a geographic map of the monitored region with device markers and network links illustrated thereon. The device markers indicate positions of the network devices relative to the geographic map, the network links illustrating communications paths between network devices, the device markers and network links mapped to the NDR objects. A user interface permits a user to select from the network devices or network links by choosing the corresponding device markers or network links. The GIMU makes available to the user, the device content associated with the NDR object for the selected network device or network link . . .”) as being associated with a temperature outside of a predetermined temperature range (see Kozura ¶ [0160] “ . . . If a less capable, basic device 922 is added, an implementation of the complex capabilities (e.g., implemented interface 906) mapped to simpler capabilities is inserted below the device interface 900, and the basic device 922 is mapped to device interface 900 instead using a thin interface 916 (e.g., a basic thermostat with temperature setting controls . . .”), the second user interface information enabling selection of second selection information (see Kozura ¶ [0186] “ . . . the plurality of constituent functionalities includes (1072) a first constituent functionality for turning the thermostat device on or off (e.g., command for turning on/off a cooling/heating functionality of a thermostat device). Execution of a first one of the plurality of sub-commands by the thermostat device performs the first constituent functionality . . .”).
The motivation to combine Kozura with Guitierrez is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 10, Guiterrez teaches a method comprising (see Guitierrez – ¶ [0011] “. . . a method is provided to facilitate management of security devices that are distributed over a monitored area, through a geographic information (GI) portal, the method storing, map data in a GI storage . . .”):
receiving, over a network, event information at a home fleet management application, the home fleet management application for managing a first plurality of home electronic systems (see Fig. 1, assets 115 – 117, ¶ [0032] as described for the rejection of claim1 and incorporated herein), the first plurality of home electronic systems including a second plurality of home electronic systems (see Fig. 3,  ¶ [0050] as described for the rejection of claim1 and incorporated herein), the event information being received from a first plurality of sensors (e.g. see Fig. 1, network and surveillance devices 120 - 123) (see ¶ [0033] as described for the rejection of claim1 and incorporated herein)  included in the first plurality of home electronic systems (see ¶ [0033] as described for the rejection of claim1 and incorporated herein), the event information including sensor information being communicated by the first plurality of sensors (see ¶ [0033] as described for the rejection of claim1 and incorporated herein), the receiving being performed by at least one processor(e.g. GIMU) (see abstract as described for the rejection of claim1 and incorporated herein);
aggregating the sensor information (e.g. data from surveillance devices 121 – 123)  according to a plurality of geographic areas (e.g. regions which include multiple physical areas) (see ¶ [0030] as described for the rejection of claim1 and incorporated herein) to generate first aggregated sensor information(see ¶ [0033] as described for the rejection of claim1 and incorporated herein), the aggregating being performed by at least one processor (see abstract as described for the rejection of claim1 and incorporated herein), the plurality of geographic areas including a first geographic area  (see Figs. 2 – 8. See ¶ [0047] as described for the rejection of claim1 and incorporated herein);
receiving first selection information (e.g. select individual devices) (see Figs. 2 – 8. See ¶ [0049] as described for the rejection of claim1 and incorporated herein) over the network (See ¶ [0046] as described for the rejection of claim1 and incorporated herein), the first selection information selecting a first action identifier(e.g. sub-header) (see ¶ [0048] as described for the rejection of claim1 and incorporated herein) and selecting the first geographic area (e.g. see Fig. 3, sub-region 302), the first action identifier identifying a first action (e.g. select a radio) (see  ¶ [0052] as described for the rejection of claim1 and incorporated herein) and the first geographic area identifying the second plurality of home electronic systems (see Fig. 4, ¶ [0053] as described for the rejection of claim1 and incorporated herein); 
Guitierrez fails to explicitly teach and communicating, over the network, first action information responsive to receiving the first selection information, the first action information being communicated to each home electronic system of the second plurality of home electronic systems, the first action information including the first action identifier including thermostat controller information to cause a thermostat to establish a temperature range in the second plurality of home electronic systems.  However  Kozura teaches and communicating, over the network (see ¶ [0052] as described for the rejection of claim1 and incorporated herein),  first action information responsive to receiving the first selection information (see ¶ [0167] as described for the rejection of claim1 and incorporated herein), the first action information being communicated to each home electronic system of the second plurality of home electronic systems (see Fig. 10B, ¶ [0168] as described for the rejection of claim1 and incorporated herein), the first action information including the first action identifier (e.g. first functionality) including thermostat controller information (see Fig. 10A,  ¶ [0165] as described for the rejection of claim1 and incorporated herein) to cause a thermostat to establish a temperature range in the second plurality of home electronic systems  (see Kozura ¶ ¶ [0097 - 0098]  as described for the rejection of claim1 and incorporated herein).
The motivation to combine Kozura with Guitierrez is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 11, the combination of Guitierrez and Kozura teaches further comprising storing the event information in a database as home information (see Guitierrez,  Fig. 1, ¶ [0038] as described for the rejection of claim 2 and incorporated herein).
In regard to claim 12, the combination of Guitierrez and Kozura teaches wherein the plurality of geographic areas includes a plurality of cities and the first geographic area includes a first city (see Guitierrez Fig. 1, ¶ [0048] as described for the rejection of claim 3 and incorporated herein).
In regard to claim 13, the combination of Guitierrez and Kozura teaches wherein the first plurality of home electronic systems further includes a first plurality of controllers and a first plurality of hubs (see Kozura, Fig. 2, ¶ [0048] as described for the rejection of claim 4 and incorporated herein).
The motivation to combine Kozura with Guitierrez is described for the rejection of claim 4 and is incorporated herein..
In regard to claim 19, Guiterrez teaches a non-transitory machine-readable medium (e.g. GI storage) and storing a set of instructions that (see abstract “ . . . A GI manager unit (GIMU) to record, in the GI storage, asset position information with regarding locations for assets of interest within the monitored region . . . “), when executed by a processor (e.g. GIMU), causes a machine to perform operations comprising (see abstract “ . . . The GIMU obtains, from a remote surveillance device (SD) database, device-related records. The GIMU obtains, from a remote network (NW) database, network-related records. The SD and NW databases are maintained and managed separately from the GI database by one or more independent management units. A display presents a geographic map of the monitored region with device markers and network links illustrated thereon . . .”):
receiving, over a network, event information at a home fleet management application, the home fleet management application for managing a first plurality of home electronic systems (see Fig. 1, assets 115 – 117, ¶ [0032] as described for the rejection of claim1 and incorporated herein), the first plurality of home electronic systems including a second plurality of home electronic systems  (see Fig. 3,  ¶ [0050] as described for the rejection of claim1 and incorporated herein), the event information being received from a first plurality of sensors(e.g. see Fig. 1, network and surveillance devices 120 - 123) (see ¶ [0033] as described for the rejection of claim1 and incorporated herein)  included in the first plurality of home electronic systems(see ¶ [0033] as described for the rejection of claim1 and incorporated herein), the event information including sensor information being communicated by the first plurality of sensors (see ¶ [0033] as described for the rejection of claim1 and incorporated herein);
aggregating the sensor information  (e.g. data from surveillance devices 121 – 123) according to a plurality of geographic areas (e.g. regions which include multiple physical areas) (see ¶ [0030] as described for the rejection of claim1 and incorporated herein) to generate first aggregated sensor information(see ¶ [0033] as described for the rejection of claim1 and incorporated herein), the plurality of geographic areas including a first geographic area( see Figs. 2 – 8. See ¶ [0047] as described for the rejection of claim1 and incorporated herein);
receiving first selection information (e.g. select individual devices) (see Figs. 2 – 8. See ¶ [0049] as described for the rejection of claim1 and incorporated herein) over the network (See ¶ [0046] as described for the rejection of claim1 and incorporated herein), the first selection information selecting a first action identifier(e.g. sub-header) (see ¶ [0048] as described for the rejection of claim1 and incorporated herein)  and selecting the first geographic area(e.g. see Fig. 3, sub-region 302), the first action identifier identifying a first action (e.g. select a radio) (see  ¶ [0052] as described for the rejection of claim1 and incorporated herein) and the first geographic area identifying the second plurality of home electronic systems (see Fig. 4, ¶ [0053] as described for the rejection of claim1 and incorporated herein); 
Guitierrez fails to explicitly teach and communicating, over the network, first action information responsive to receiving the first selection information, the first action information being communicated to each home electronic system of the second plurality of home electronic systems, the first action information including the first action identifier including thermostat controller information to cause a thermostat to establish a temperature range in the second plurality of home electronic systems.  However  Kozura teaches and communicating, over the network (see ¶ [0052] as described for the rejection of claim1 and incorporated herein),  first action information responsive to receiving the first selection information (see ¶ [0167] as described for the rejection of claim1 and incorporated herein), the first action information being communicated to each home electronic system of the second plurality of home electronic systems (see Fig. 10B, ¶ [0168] as described for the rejection of claim1 and incorporated herein), the first action information including the first action identifier (e.g. first functionality) including thermostat controller information (see Fig. 10A,  ¶ [0165] as described for the rejection of claim1 and incorporated herein) to cause a thermostat to establish a temperature range in the second plurality of home electronic systems  (see Kozura ¶ ¶ [0097 - 0098]  as described for the rejection of claim1 and incorporated herein).
The motivation to combine Kozura with Guitierrez is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 20, the combination of Guitierrez and Kozura teaches further comprising storing the event information in a database as home information (see Guitierrez, Fig. 1, ¶ [0038] as described for the rejection of claim 2 and incorporated herein).
Claims 5 – 7 and 14 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Guiterrez et al. (U.S. 2012/0313755 A1; herein referred to as Guiterrez) in view of Kozura et al. (U.S. 2016/0132031 A1; herein referred to as Kozura) as applied to claims 1 – 4, 8 – 13, and 19 - 20 in further view of Speicher et al. (U.S. 2019/01742208 A1; herein referred to as Speicher).
In regard to claim 5, the combination of Guitierrez and Kozura fails to explicitly teach wherein the first plurality of hubs includes a second plurality of hubs, wherein the first plurality of sensors includes a second plurality of sensors, wherein the first plurality of controllers includes a second plurality of controllers, and wherein a first city is associated with, the second plurality of sensors, and the second plurality of controllers.  However Speicher teaches wherein the first plurality of hubs includes a second plurality of hubs (e.g. sensor hubs are arranged in hierarchical form), wherein the first plurality of sensors includes a second plurality of sensors (e.g. separate module running a large number of sensors), wherein the first plurality of controllers includes a second plurality of controllers, and wherein a first city (e.g. local region) is associated with the second plurality of sensors, and the second plurality of controllers (see Speicher Fig. 5, ¶ [0115] “. . . The sensor hub can be provided in the form of an application or service running on a Responder SmartHub controller. Alternately, it could be an application or service running on a sensor platform and serving other sensors, or a separate module managing a large number of sensors. Sensor hubs can be arranged in a hierarchical form, with local sensor hubs carried by the responder and regional sensor hubs located at the IC, agency or even public safety cloud level, and managing the data from multiple local sensor hubs. . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for implementing an emergency services system to coordinate information between responders and the command center, the command center organized to track the directions of the responders using a hierarchical control system of hubs, controllers and sensors, as taught by Speicher, into a system and method for facilitating management of surveillance devices that are distributed over one or more monitored regions, the management enabled by a geographic information portal to store map data defining a geographic map of the monitored regions and provide status of the devices, and to process commands and interprets the commands to control a state of operation of the devices based upon the user’s command, as taught by the combination of Guitierrez and Kozura.  Such incorporation enables an operator of the portal to identify a specific object in the region.
In regard to claim 6, Guitierrez, Kozura, and Speicher teaches wherein the second plurality of hubs includes a first hub (e.g. sensor hub), wherein the second plurality of sensors includes a third plurality of sensors (see Speicher Fig. 6, ¶ [0116] “. . A sensor hub can interface to sensors via a number of proprietary interfaces and delivers data via a number of OGC/IoT compliant services. The current mapping of sensor hub conceptual interfaces to open standards is shown in FIG. 5 . . .”), wherein the second plurality of controllers includes a third plurality of controllers (see Speicher Fig. 6, ¶ [0117] “. . . The SensorThingsAPI (STAPI) offers the opportunity for clients of the sensor hub to query the object of interest, the observations and the observed properties, as well as the type of sensor . . .”), and wherein a first home electronic system (e.g. responder device) is associated with the first hub and wherein the first hub is paired with the third plurality of sensors and the third plurality of controllers (see Speicher Fig. 6, ¶ [0120] “. . . An example capability of the sensor hub is sensor discoverability, including on-body and off-body sensors. For this to work, a responder's sensor hub must be registered with a sensor hub catalog. A key element of an effective NGFR architecture is an awareness by all users of the deployed human resources so they can be effectively used and protected. Critical in this process is the registration of the systems deployed on a responder and information about their identity. For equipment deployed on a responder, each responder will have a unique identifier. This identifier will be entered and can be used to configure equipment deployed on a responder. A controller identifier format needs to be defined, but the primary goal is to identify the responder device on which the sensor hub is deployed . . .”).
The motivation to combine Speicher with the combination of Guitierrez and Kozura is described for the rejection of claim 5 and is incorporated herein.  Additionally, Speicher provides additional physical structure for the home electronic system.
In regard to claim 7, the combination of Guitierrez, Kozura, and Speicher teaches wherein the home information includes first home information (see Kozura ¶ [0032] “. . . FIG. 1 is an exemplary smart home environment 100 in accordance with some implementations. Smart home environment 100 includes a structure 150 (e.g., a house, office building, garage, or mobile home) with various integrated devices. It will be appreciated that devices may also be integrated into a smart home environment 100 that does not include an entire structure 150, such as an apartment, condominium, or office space. Further, the smart home environment 100 may control and/or be coupled to devices outside of the actual structure 150. Indeed, several devices in the smart home environment 100 need not be physically within the structure 150. For example, a device controlling a pool heater 114 or irrigation system 116 may be located outside of the structure 150 . . .”), wherein the first home information is associated with the first home electronic system and wherein the third plurality of controllers includes a fourth plurality of controllers (see Kozura ¶ [0039] “. . . the smart home environment 100 of FIG. 1 includes a plurality of intelligent, multi-sensing, network-connected appliances 112 (hereinafter referred to as " smart appliances 112"), such as refrigerators, stoves, ovens, televisions, washers, dryers, lights, stereos, intercom systems, garage-door openers, floor fans, ceiling fans, wall air conditioners, pool heaters, irrigation systems, security systems, space heaters, window AC units, motorized duct vents, and so forth. In some implementations, when plugged in, an appliance may announce itself to the smart home network, such as by indicating what type of appliance it is, and it may automatically integrate with the controls of the smart home. Such communication by the appliance to the smart home may be facilitated by either a wired or wireless communication protocol. The smart home may also include a variety of non-communicating legacy appliances 140, such as old conventional washer/dryers, refrigerators, and the like, which may be controlled by smart wall plugs 110. The smart home environment 100 may further include a variety of partially communicating legacy appliances 142, such as infrared ("IR") controlled wall air conditioners or other IR-controlled devices, which may be controlled by IR signals provided by the smart hazard detectors 104 or the smart wall switches 108 . . .”), and further comprising: receiving, over the network, command information (see Kozura ¶ [0137] “ . . . Hub and device control module 838 for generating control commands for modifying an operating mode of the hub or the electronic devices in accordance with user input . . .”), the command information being received from a mobile device (see Kozura ¶ [0147] “ . . . The hub (or remote servers/cloud computers, other devices in the smart home environment, etc.) presents, to a mobile device (e.g., a user controller electronic device 166, FIG. 1), an interface for a given device type that contains the capabilities of the most capable particular device of that type . . .”);
identifying a first user (see Kozura ¶ ¶ [0139-0141] “ . . . client data 860 storing data associated with the user account and electronic devices, including, but is not limited to: Account data 862 storing information related with both user accounts loaded on the client device 604 and electronic devices 522 associated with the user accounts, wherein such information includes cached login credentials, hub identifiers (e.g., MAC addresses and UUIDs), electronic device identifiers (e.g., MAC addresses and UUIDs), user interface settings, display preferences, authentication tokens and tags, password keys, etc.; and Local data storage database 864 for selectively storing raw or processed data associated with electronic devices 522 (e.g., a camera) that has been linked to the user accounts . . . “) and a first script based on the command information (see Kozura ¶ ¶ [0153-0154] “ . . . Example logic for implementing such functionality of advanced dimmers is provided below. In this example, the advanced capability as implemented in the hub 180 (or remote servers/cloud computers, other devices in the smart home environment, etc.) commands a light source to continuously brighten until it receives a command to stop (e.g., to be used while a user holds a "brighten" button on a remote). The top trait/interface describes the device methods which must be defined by the physical device mappings (note here that only setLevel must be implemented). It includes full implementations of the adjust capability. Also shown are two physical implementations: the first for a capable device which maps the complex capability to the physical devices capability, and the second for physically implementing setLevel and using the internal implementation to create the same capability.  Example code (e.g., representing source code for a main processor on the hub (e.g., CPU(s) 602 of hub device 180) and written in Scala programming language): . . .”);
generating second action information based on the first script (see Kozura ¶ [0156] “. . . a device type profile contains minimum functionalities required of the various simple devices. If the minimum requirements are met, a composite virtual device emulates the functionality of the complex device using the various simple capabilities . . .”); and 
communicating the second action information (see Kozura ¶ [0165] “ . . . The first device receives (1008) (e.g., from a client device displaying a user interface for controlling smart devices in a smart home environment) a first command for performing a first functionality on at least the second device, the first functionality comprising a plurality of constituent functionalities  . . .”), over the network (see Kozura Fig. 5 Network 162), to the first home electronic system (see Kozura ¶ [0166] “ . . . the second device is (1010) a smart plug device (e.g., smart wall plug 110) that provides power to a coupled device. In some implementations, the second device is (1012) a thermostat device (e.g., thermostat 102). In some implementations, the second device is (1014) a lock device (e.g., a smart doorlock) . . .”), the second action information including a plurality of controller action messages causing the fourth plurality of controllers to operate according to user preference information associated with the first user (see Kozura ¶ [0168] “ . . . the first device translates (1018) the first command into a plurality of sub -commands, the plurality of sub -commands for execution by respective devices including at least the second device. Each of the plurality of sub -commands, when executed, performs a respective constituent functionality of the plurality of constituent functionalities. Execution of any one of the plurality of sub -commands individually does not perform the entire first functionality . . .”).
The motivation to combine the references is described for the rejection of claim 1 and the rejection of claim 5 and is incorporated herein.  Additionally, Kozura provides more control over the infrastructure.
In regard to claim 14, the combination of Guitierrez and Kozura fails to explicitly teach wherein the first plurality of hubs includes a second plurality of hubs, wherein the first plurality of sensors includes a second plurality of sensors, wherein the first plurality of controllers includes a second plurality of controllers, and wherein a first city is associated with the second plurality of hubs, the second plurality of sensors, and the second plurality of controllers.  However Speicher teaches wherein the first plurality of hubs includes a second plurality of hubs (e.g. sensor hubs are arranged in hierarchical form), wherein the first plurality of sensors includes a second plurality of sensors (e.g. separate module running a large number of sensors), wherein the first plurality of controllers includes a second plurality of controllers, and wherein the first city (e.g. local region) is associated with the second plurality of hubs, the second plurality of sensors, and the second plurality of controllers (see Speicher Fig. 5, ¶ [0115] as described for the rejection of claim 5 and incorporated herein).
The motivation to combine Speicher with the combination of Guitierrez and Kozura is described for the rejection of claim 5 and is incorporated herein.
In regard to claim 15, the combination of Guitierrez, Kozura, and Speicher teaches further comprising:
communicating, over the network (see Kozura Fig. 5 Network 162), second action information  (see Kozura ¶ [0165] “ . . . The first device receives (1008) (e.g., from a client device displaying a user interface for controlling smart devices in a smart home environment) a first command for performing a first functionality on at least the second device, the first functionality comprising a plurality of constituent functionalities  . . .”) to each home electronic system of the second plurality of home electronic systems (see Kozura ¶ [0166] “ . . . the second device is (1010) a smart plug device (e.g., smart wall plug 110) that provides power to a coupled device. In some implementations, the second device is (1012) a thermostat device (e.g., thermostat 102). In some implementations, the second device is (1014) a lock device (e.g., a smart doorlock) . . .”), the second action information including a second action identifier information identifying a second action (see Kozura ¶ [0184] “ . . . managing (step 1028) execution of the plurality of sub-commands by the respective devices includes, for a garage door operation for closing the garage door, and until receiving a determination that the garage door is fully closed (1062): determining (1064) the percentage by which the garage door operation is complete by dividing the elapsed time by the second completion time; and providing (1066) the indication of the determined percentage. For example, the first sub-command for closing a garage door is first sent to the garage door opener. Once the garage door closing operation commences, the elapsed time is obtained by continuously sending (e.g., at predefined intervals) the second sub-command to the timer device thereafter until the garage door is fully closed, which is determined by continuously sending (e.g., at predefined intervals) the third sub-command to the sensor device until an indication that the garage door is fully open is returned . . .”) the second action information being communicated responsive to receiving second selection information (see Kozura ¶ [0185] “ . . . the first device receives (1008) a first command, translates (1018) the first command into a plurality of sub-commands, and manages (1028) execution of the plurality of sub-commands by the respective devices, in accordance with any of the implementations described with respect the methods 1000-A through 1000-F in FIGS. 10A-10H. . . “).
The motivation to combine the references is described for the rejection of claim 1 and claim 5 and is incorporated herein.  
In regard to claim 16, the combination of Guitierrez, Kozura, and Speicher teaches wherein the second action identifier information causes sensors in the second plurality of home electronic systems to communicate sensor information (see Kozura  ¶¶ [0186 -0188] “ . . . the second device is (1068) a thermostat device. Furthermore, in some implementations, the first functionality is (1070) for operating the thermostat device in accordance with temperature readings obtained from a distinct sensor device located remotely from the thermostat device. For example, the distinct sensor device may be a device equipped with temperature sensors (e.g., a hazard detector 104) that is located in a different room from the thermostat.  In some implementations, the plurality of constituent functionalities includes (1072) a first constituent functionality for turning the thermostat device on or off (e.g., command for turning on/off a cooling/heating functionality of a thermostat device). Execution of a first one of the plurality of sub-commands by the thermostat device performs the first constituent functionality.  In some implementations, the plurality of constituent functionalities includes (1074) a second constituent functionality for obtaining temperature readings. Execution of a second one of the plurality of sub-commands by the sensor device (e.g., hazard detector 104) performs the second constituent functionality . . .”).
The motivation to combine the references is described for the rejection of claim 1 and claim 5 and is incorporated herein.
Claims 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Guiterrez et al. (U.S. 2012/0313755 A1; herein referred to as Guiterrez) in view of Kozura et al. (U.S. 2016/0132031 A1; herein referred to as Kozura) as applied to claims 1 – 4, 8 – 13, and 19 - 20 in further view of Jadhav (U.S. 2019/0173755 A1; herein referred to Jadhav).
In regard to claim 17, the combination of Guiterrez and Kozura fails to explicitly teach further comprising: receiving, over the network, third selection information, the third selection information including hub information; and communicating third action information to the second plurality of home electronic systems including communicating a hub action message including the hub information to the second plurality of hubs.  However Jadhav teaches further comprising: receiving, over the network, third selection information, the third selection information including hub information (see Jadhav ¶ [0028] “ . . . the methods and techniques described herein provide a unique set of methods and techniques to define, model and implement a traditional IOT ecosystem as an IOT hub, which is comprised of a single Cloud Device or a plurality of connected Cloud Devices for building/home automation . . .”); and communicating third action information to the second plurality of home electronic systems (see Jadhav ¶ [0033] “ . . . As depicted in FIG. 2, the IOT hub has a Cloud Device, " Action Event Dispatcher" (AED). Using methods and techniques described herein, the backend Cloud is able to create or receive a list of tasks to be executed in response to a user interaction or a trigger that is generated because of an external or internal machine event, data synchronization, state transition, configuration, device density change, device orientation change, location change and/or a time based scheduler event. . .”) including communicating a hub action message including the hub information to the second plurality of hubs (see Jadhav ¶ [0035] “ . . . Each IOT Hub upon activation, through a session managed authentication handshake as depicted in FIG. 6, is able to create a unique channel with a unique channel ID for communication with the backend Cloud (see FIG. 3). The backend server Cloud is able to maintain an unlimited number of unique IOT Hub specific communication channels. In certain embodiments, this unique ID based communication channel allows for deploying and identifying the IOT hub as a backup for the primary IOT Hub. With data multiplexing options available on the backend Cloud, both the primary and the secondary Hubs can be in an online mode at the same time without having to account for any additional functionality. . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for implementing a cloud device for controlling IoT devices through the convergence of physical devices including hubs, controllers, and sensors, as taught by Jadhav  into a system and method for facilitating management of surveillance devices that are distributed over one or more monitored regions, the management enabled by a geographic information portal to store map data defining a geographic map of the monitored regions and provide status of the devices, and to process commands and interprets the commands to control a state of operation of the devices based upon the user’s command, as taught by the combination of Guitierrez and Kozura.  Such incorporation provides greater control of the physical devices interfacing to the surveillance devices.
In regard to claim 18, the combination of  Guitierrez, Kozura, and Jadhav teaches wherein the hub information includes hub controller information to cause a hub to restart (see Jadhav Fig. 3, ¶ [0037] “ . . . FIG. 3 depicts an IOT Hub supporting a generic building type with relation to area measurements, zones, device heat-map, structure heat-map, geolocation, orientation, user roles, and session management. After deploying an IOT ecosystem, there remains the continuous servicing, maintenance, and monitoring aspect of the system. This is akin to the services provided by companies such as ADT Security, which acts as a service provider that is responsible for servicing, maintaining, and monitoring a home security system. The human component in servicing, maintaining, and monitoring any IOT ecosystem is a significant hurdle, in the sense that any human aspect can render the system error prone and potentially cost prohibitive for mass adoption. Certain embodiments describe the methods and techniques that provide a unique approach for creating Cloud Devices that form the foundation of the servicing aspect of the IOT ecosystem by leveraging underlying services provided by the backend Cloud, i.e., the need to service, maintain, and monitor the IOT Hub. These services can be as follows, but are not limited to: a platform and Operating System; an agnostic chat/text messaging service to send out alerts or notifications to the consumers via an interactive chat message interface thereby allowing for consumers to interact with the alerts or notifications without switching to a dedicated Application; an automatic ticket generation service for reporting erroneous conditions, such as electrical or technical breakdowns, equipment failures; the delivering of notifications and alerts that are triggered and generated by a rule based algorithms; an error preventive action ticket generation service; an automatic ticket generation service for replenishing supplies for various accessories and equipment; notifications and alerts service to deal with drift and automatic corrections; the recalibration for drift correction alerts and updates; emergency services alerts and notifications based on threshold trigger activation; the dynamic discovery of devices, dynamic remote e-delivery of software updates and enhancements, dynamic remote e-delivery of firmware updates; and the service to deal with remote equipment reboots and restarts commands, etc. Certain embodiments provide techniques and methods that allow for the implementation of these example services as they are programmed into Cloud Devices by leveraging the messaging service provided through an API to the users of the IOT Hub. This interface can be accessed locally from the IOT Hub or directly from the Internet (Cloud), as depicted in FIG. 3 . . .”).
The motivation to combine Jadhav with the combination of  Guitierrez and  Kozura is described for the rejection of claim 17 and is incorporated herein.  Additionally, Jadhav enables a master hub to be reset.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/Examiner, Art Unit 2444